Case 1:19-cv-04469-JRS-DML Document 20 Filed 01/22/21 Page 1 of 5 PageID #: 300




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 DAVID YOUNG,                                          )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 1:19-cv-04469-JRS-DML
                                                       )
 MARK SEVIER, et al.                                   )
                                                       )
                               Respondents.            )


             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        David Young's petition for a writ of habeas corpus challenges his conviction in prison

 disciplinary case NCP 19-09-0016. Mr. Young's petition is denied.

                                              I. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 1:19-cv-04469-JRS-DML Document 20 Filed 01/22/21 Page 2 of 5 PageID #: 301




                                   II. The Disciplinary Proceeding

         On August 10, 2019, Mr. Young submitted a Prison Rape Elimination Act (PREA)

 complaint. Dkt. 15 at 6. The complaint alleges without any detail that staff members sexually

 harassed him, an officer pinched his buttocks, a therapist and a doctor raped him, and prisoners

 exposed themselves to him and asked him for sex. Id. He asserted the same allegations in

 healthcare requests dated August 9 and 20, 2019. Id. at 7–10.

         On August 27, 2019, Mr. Young submitted another healthcare request seeking numerous

 changes to his diet, mental health treatment, and housing conditions. Id.at 39–42. He also asked

 that all his PREA complaints be withdrawn or dismissed. Id. at 40 ("requesting thee PRE

 complaints our dismissd. I want to with drawl III PREA complaints.") (errors in original).

         A preliminary investigation into Mr. Young's complaint concluded on September 4, 2019.

 Dkt. 15 at 1–4. Both the investigator and PREA Compliance Manager B. VanDervort found

 insufficient evidence to create probable cause to justify a formal investigation. Id. at 4. They further

 found that the allegation was "unfounded," meaning they investigated the complaint and

 determined that the allegations were untrue. Id. at 56. The investigation included a review of

 mental health records, which reveal a history of delusions. Id.at 2. In an interview, Mr. Young

 acknowledged that there were no witnesses to any of the incidents described in his complaint, and

 he described two of the perpetrators as wearing clothing that would not have been permitted under

 the staff dress code. Id. at 1–3. In a follow-up interview, after his written request to withdraw the

 PREA complaints, Mr. Young stated that his allegations were lies but then recanted when he was

 informed that he could be punished for filing a false report. Id. at 3.




                                                    2
Case 1:19-cv-04469-JRS-DML Document 20 Filed 01/22/21 Page 3 of 5 PageID #: 302




        Based on this investigation, Mr. VanDervort wrote the following conduct report on

 September 17, 2019:

        On 8/19/2019 the PREA department received PREA allegations made by Offender
        Young, David #270347 against multiple Mental Health staff; the allegations were
        investigated and forwarded to GEO Corporate on 9/4/2019. On 9/16/19 at 1427, the
        case was returned by GEO PREA Contract Compliance Department; they
        concurred that the PREA allegations made by Offender Young were Unfounded
        (an Unfounded determination is defined as "not to have occurred") and is
        considered to be a fabrication. End of Report

 Dkt. 14-1. He was charged with violating Disciplinary Code 122, Asserting and/or Filing a False

 Lien or Judgment or Complaint. Dkt. 14-3. This provision punishes "[a]sserting and/or filing a lien

 or judgment or complaint against any person when the basis for said lien or judgment or complaint

 is false or otherwise untrue." Dkt. 14-8 at § 122.

        NCP 19-09-0016 proceeded to a hearing on September 23, 2019. Dkt. 14-5. The hearing

 officer found Mr. Young guilty after reviewing the conduct report and the investigation report. Id.

 The hearing officer assessed sanctions, including a loss of 103 days of earned credit time and a

 demotion in credit-earning class. Id.

        Mr. Young appealed his disciplinary conviction on a form dated September 24, 2019.

 Dkt. 14-6. That appeal is marked as received on January 9, 2020—about two months after he filed

 his habeas petition. Id. That appeal was denied. Id. There is no indication that Mr. Young submitted

 a second-level appeal.

                                            III. Analysis

        Mr. Young asserts two challenges in his habeas petition. The respondent argues that both

 are procedurally defaulted because Mr. Young failed to exhaust the administrative appeal process

 before bringing his habeas petition. However, there is a factual dispute regarding when Mr. Young

 submitted his disciplinary appeal, and both his habeas arguments are meritless. Accordingly, the

 Court declines to wade into the exhaustion issue. See Brown v. Watters, 599 F.3d 602, 609–10


                                                  3
Case 1:19-cv-04469-JRS-DML Document 20 Filed 01/22/21 Page 4 of 5 PageID #: 303




 (7th Cir. 2010) (Noting that procedural bar issues should ordinarily, but need not always, be

 resolved before the merits.)

        Mr. Young principally challenges the evidentiary support for his disciplinary conviction.

 "[A] hearing officer's decision need only rest on 'some evidence' logically supporting it and

 demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274. The "some evidence"

 standard is much more lenient than the "beyond a reasonable doubt" standard. Moffat v. Broyles,

 288 F.3d 978, 981 (7th Cir. 2002). "[T]he relevant question is whether there is any evidence in the

 record that could support the conclusion reached by the disciplinary board." Hill, 472 U.S. at 455–

 56 (emphasis added). See also Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The

 some evidence standard . . . is satisfied if there is any evidence in the record that could support the

 conclusion reached by the disciplinary board.") (citation and quotation marks omitted). This Court

 may not "reweigh the evidence underlying the hearing officer's decision" or "look to see if other

 record evidence supports a contrary finding." Rhoiney, 723 F. App'x at 348 (citing Webb v.

 Anderson, 224 F.3d 649, 652 (7th Cir. 2000)).

        Mr. Young argues that the evidence before the hearing officer did not prove that his PREA

 complaint was false. He grounds his challenge in the wrong standard. Some evidence supports the

 hearing officer's conclusion that Mr. Young's PREA complaint was based on false allegations.

 This includes the investigator's report that Mr. Young admitted to fabricating the complaint in his

 second interview and Mr. Young's healthcare request asking to have his complaints withdrawn or

 denied. Mr. Young asks the Court to weigh that evidence differently than the hearing officer did,

 and the Court may not do so. See Rhoiney, 723 F. App'x at 348.

        Mr. Young also argues that his "right to have a hearing in less [than] 24 hours was violated."

 Dkt. 1 at 3. There is no such right. Due process entitles a prisoner to receive notice of his




                                                   4
Case 1:19-cv-04469-JRS-DML Document 20 Filed 01/22/21 Page 5 of 5 PageID #: 304




 disciplinary charge at least 24 hours before his hearing. Wolff, 418 U.S. at 564 ("At least a brief

 period of time after the notice, no less than 24 hours, should be allowed to the inmate to prepare

 for the appearance."). Mr. Young relies on the inverse proposition—that due process entitled him

 to have his hearing within 24 hours—and it finds no support in the law.

                                          IV. Conclusion

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. Mr. Young's petition does not identify any arbitrary

 action in any aspect of the charge, disciplinary proceeding, or sanctions that entitles him to the

 relief he seeks. Accordingly, Mr. Young's petition for a writ of habeas corpus must be denied and

 the action dismissed with prejudice. Judgment consistent with this Entry shall now issue.

        IT IS SO ORDERED.



        Date:    1/22/2021




 Distribution:

 DAVID YOUNG
 270347
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Abigail Recker
 INDIANA ATTORNEY GENERAL
 abigail.recker@atg.in.gov




                                                 5
